831 F.2d 306
Unpublished DispositionNOTICE: Federal Circuit Local Rule 47.8(b) states that opinions and orders which are designated as not citable as precedent shall not be employed or cited as precedent.  This does not preclude assertion of issues of claim preclusion, issue preclusion, judicial estoppel, law of the case or the like based on a decision of the Court rendered in a nonprecedential opinion or order.Constantine PATRICIS, d/b/a Archimedes Tool/Die MachineBuilders Co., Appellant,v.The UNITED STATES, Appellee.
Appeal No. 87-1282
United States Court of Appeals, Federal Circuit.
September 15, 1987.

Before MARKEY, Chief Judge, and FRIEDMAN and NIES, Circuit Judges.
PER CURIAM.


1
The decision of the Armed Services Board of Contract Appeals (Board) (ASBCA No. 32717, November 3, 1986), denying the appellant's appeal from the decision of the contracting officer that (1) terminated the appellant's contract for default and (2) demanded repayment of $23,707 in unliquidated progress payments the appellant had received, is affirmed on the basis of the opinion of the Board.